lutermac leyeuae service uniform issue list may se t ep ‘rats legend company a plan x company b company c amount n amount m amount o amount p amount q amount r amount s amount t dear i t n this is in response to correspondence dated date as supplemented by ce respondence dated date submitted on your behalf by your authorized representatives in which you requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you worked for company a and were a participant in plan x which was maintained by company a plan x was a qualified_plan as described in sec_401 of the code you separated from service with company a in became disabled you in i page you contacted your financial advisors at company b about receiving a in lump sum distribution from plan x you spoke with two financial advisors at company b one advisor was a certified financial planner and a chartered financial analyst and the other advisor was a certified financial planner the financial advisors from company b recommended that you roll over the non-company a stock portion of your account in plan x into an individual_retirement_arrangement ira and take a distribution of the company a stock portion of your account in plan x in order to take advantage of the taxability rules regarding the exclusion of the net_unrealized_appreciation you had accumulated in the company a stock on after you had attained age you instructed company a to make a distribution of your entire balance from plan x by first withdrawing the non- company a stock from your account in plan x and then immediately withdrawing the company a stock you specifically stated in your instructions that your understanding was that the taxable_amount of this distribution would be amount n company a carried out these distribution instructions and on non-company a stock portion of your account in plan x which was valued at amount m the was deposited into your ira which meets the requirements of sec_408 of the code also on which was valued at amount o was deposited into your personal account at company cc the company a stock portion of your account in plan x since were deposited into this personal account on the date of distribution from plan x the shares of the company a stock which you have sold shares were valued at amount q of these shares were sold on for amount r and the remaining shares were sold on for amount s therefore the total sales_price for the shares was amount t you received two form 1099s from company a reflecting the in distributions from plan x the form 1099s indicated that the entire amount of the distribution of company a stock amount p was taxable instead of only amount n upon receipt of the form 1099s you immediately met with your financial advisors at company b to determine why the net_unrealized_appreciation attributable to the company a stock was taxable contrary to the advice which they had given you company a informed you and your financial advisors at on company b that the exclusion of net_unrealized_appreciation treatment was not available to you because you had taken a prior distribution from plan x in the distribution which you received in distribution which is a requirement to take advantage of the taxability rules regarding the exclusion of the net_unrealized_appreciation you had accumulated in the company a stock could not be considered to be a lump sum because of this your financial advisors at company b have represented that you had informed them of the the financial advisors did not advise you that such iump sum distribution was requested despite this distribution would disqualify the distribution before the distribution as a lump sum distribution by the time that you were informed that the distribution did not qualify as a lump sum distribution the 60-day period for performing a rollover to an ira had lapsed you did not possess the financial knowledge or experience to know that your distribution would disqualify your distribution i t page from being treated as a lump sum distribution distribution from your account in plan x did not qualify for net_unrealized_appreciation treatment under the lump sum distribution rules you would have rolled over the entire plan x distribution from your account into an ira if you had been aware that the based on these facts and representations you request a ruling that under the hardship exception of revproc_2003_16 you can complete the rollover of the remaining company a stock and an amount equal to the proceeds from the sale of the company a stock to an ira set up and maintained in your name sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shal be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 of the code sec_402 of the code defines and provides the rules applicable to rollovers from exempt trusts sec_402 of the code provides that if- a any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and c in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the transfer must be made within days of receipt in general sec_402 provides that sec_402 shall not apply to any transfer made after the day following the day on which the distributee received the property distributed seetion c b of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casuaity disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code states that the term eligible_rollover_distribution means any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust with certain exceptions that do not apply in this case page sec_402 of the code provides that the transfer of an amount equal to any portion of the proceeds from the sale of property received in the distribution shal-be treated as the transfer of property received in the distribution sec_402 of the code provides that the excess of the fair_market_value of property on sale over its fair_market_value on distribution shall be treated as property received in the distribution sec_402 of the code provides that in the case of a distribution other than a lump sum distribution the amount actually distributed to any distributee from a_trust described in sec_401 shail not include any net_unrealized_appreciation in employer_securities attributable to amounts contributed by the employee sec_402 of the code provides that in the case of any lump sum distribution which includes employer_securities there shall be excluded from gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of employer_securities sec_402 of the code defines the term lump sum distribution’ in part as a distribution or payment within one taxable_year of the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient on account of the employee’s death after the employee attains age on account of the employee’s separation_from_service or after the employee has become disabled from a_trust which forms a part of a plan described in sec_401 and which is exempt from tax under sec_501 revproc_2003_16 t r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented demonstrates that you relied upon the advice of your financial advisors who provided you with incomplete and erroneous information regarding the tax effects of your distribution from plan x these financial advisors have represented that you had in fact informed them of your prior you have represented that you did not possess the financial knowledge or experience to know that your from being treated as a jump sum distribution thereby losing the ability to use the favorable net_unrealized_appreciation rules if you had been aware of this you would have rolled over the entire plan x distribution into an ira since you discovered the advantages of such a rollover in o be deposited into an ira within days of the distribution from plan x you could not satisfy the requirement that amount plan x distribution would disqualify your plan x distribution plan x distribution therefore based on these facts and representations the service hereby waives the day rollover requirement with respect to the distribution of company a stock which you received in you are granted a period of days from the issuance of this ruling letter to contribute the unsold shares of company a stock and the proceeds from the l i page sale of the shares of company a stock into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are-met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under sec_401 a of the code this letter expresses no opinion as to whether the ira described herein satisfies the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office the original of this letter_ruling is being sent to your authorized representative should you have any concerns regarding this letter please contact sincerely yours wo name blow manager technical group employee_plans enclosures dgjeted copy of ruling letter notice of intention to disclose l l
